Motion for leave to appeal is granted, and the matter is summarily remanded to the Superior Court, Chancery Division for the limited purpose of applying the requirements of In re Guardianship of Dotson, 72 N.J. 112 (1976), to the issue of the provisions of a transcript in the appeal presently pending in the Appellate Division (A-5208-77); and it is further
ORDERED that the trial court shall submit its conclusions to the Appellate Division within 30 days of the filing date of this order. Jurisdiction is not retained.